UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1179


KWAME ASAFO-ADJEI,

                Plaintiff – Appellant,

          v.

FIRST SAVINGS MORTGAGE CORPORATION; ANDREW MACTIGUE; GEORGE
BONNEY, Dr.; HAL J. EPSTEIN; WILSHIRE CREDIT CORPORATION;
GREEN TREE SERVICING, LLC,

                Defendants – Appellees,

          and

HOMECOMINGS FINANCIAL; GMAC MORTGAGE LLC,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02184-RWT)


Submitted:   July 28, 2011                  Decided:   August 25, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwame Asafo-Adjei, Appellant Pro Se.    Thomas John McKee, Jr.,
WILLIAMS MULLEN, McLean, Virginia, William Lewis Stauffer, Jr.,
WILLIAMS MULLEN, Newport News, Virginia; Thomas Althauser,
ECCLESTON & WOLF PC, Hanover, Maryland, Nathaniel Kenneth Risch,
ECCLESTON & WOLF PC, Washington, D.C.; James Burton Travis,
BIERMAN GEESING WARD & WOOD, LLC, Bethesda, Maryland; Brian L.
Moffet, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER,
Baltimore, Maryland; John Curtis Lynch, TROUTMAN SANDERS, LLP,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kwame Asafo-Adjei appeals the district court’s order

dismissing Asafo-Adjei’s amended complaint with prejudice, and

entering costs in favor of all Defendants.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Asafo-Adjei v. First

Sav. Mortg. Corp., No. 8:09-cv-02184-RWT (D. Md. Feb. 1, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3